Cook, J.
(dissenting).
As I read the pleadings in this case., it appears that the property involved has not been assessed for the taxes which the tax collector will proceed to collect. By section 4384, Code 1906, “the members of the *215Railroad Commission are constituted state railroad assessors.” Section 4387 of the Code provides how the assessment roll shall he made out. From the pleadings it appears that no assessment roll -of the railroad property in this school district has ever been made. It is easy enough' to decide this case in accordance with what the court may deem to be the rule of justice in the particular case but for the fact that the legislative department has seen fit to provide- how and by whom railroad property shall be assessed. The legislative scheme is exclusive of all other schemes. The statute does provide that the collector may assess and collect taxes on all property left unassessed by the assessor. Section 4320, Code 1906. This section forms a part of the chapter on Revenue, and I do not think that it can be contended, nor do I understand the court contends, that this section has any application to railroad property.
I have been unable to find any act of the legislature giving this power to the collector in cases where railroad property has been left unassessed by the Railroad Commission. This may be an intentional omission, or it may be an oversight, but it is nevertheless a fact that the collector has not been so empowered, and if will not be contended that he possesses any inherent power in the premises.
I would regard the judgment of the court as excellent and much to be desired legislation, but I cannot bring myself to believe that any warrant for the court’s interpretation of the law' can be found in the statutory law of the state, where it must be found if it exists at ah.
As I see it, the situation is just this: The railroad assessors have not assessed the property; the tax collector, finding himself without an assessment roll made up in the manner pointed out by the statute, has proceeded to make the assessment himself, in the absence *216of any authority so to do. . Pie will collect the taxes unless restrained by the courts. The court declines to intervene, because education is important, and because education will be hampered for a while longer, unless the taxes are collected. This may be good policy, but, in my opinion, it is bad law.
The quotation from chapter 217, Laws 1910-, ivhich requires the tax collector to collect all taxes levied on property in the district “basing game on the assessment previously made,” cannot serve to justify the tax collector in his purpose to collect the taxes involved in this case. There is no “assessment previously made” in this district, and, of course, he cannot base his collection on the nonexistent. The legislature, wisely or unwisely, has imposed the duty and conferred the power on the Railroad Commission alone to make the assessment, and, as I. understand the powers of this court, we- are without legal power to improve on, relax, or substitute some other and more convenient way to make the assessment.
I fully realize my own limitations, and have the greatest respect for the judgment of my Associates, but, in this case, I must respectfully dissent from the views expressed in the majority opinion.